759 N.W.2d 891 (2009)
Garrett M. MARSHALL, Employee,
v.
STEINBRECHER PAINTING, INC., and Meadowbrook Claims Services, Relators, and
Minnesota Department of Labor & Industry, Workers' Compensation Division, Respondent.
No. A08-1673.
Supreme Court of Minnesota.
January 28, 2009.
T. Michael Kilbury, Peterson, Logren & Kilbury, P.A., St. Paul, MN, for relators.
Lori Swanson, Atty. Gen., Rory H. Foley, Asst. Atty. Gen., St. Paul, MN, for respondent.
Considered and decided by the court without oral argument.

ORDER
ERIC J. MAGNUSON, Chief Justice.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed August 26, 2008, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).